DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are pending.  Applicant’s previous election of claims 1 and 3 still applies and claims 2, 4-7 remain withdrawn.
Response to Amendment
Applicant’s amendment of 04/19/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites X-ray diffraction measurements of “the polyester resin layer” and then recites particular measurements over certain ranges “of polybutylene terephthalate” and “of polyethylene terephthalate” which makes it unclear if the X-ray diffraction measurement is obtained from the overall layer (and corresponds to properties of the PBT/PET within that layer) or is taken only from the respectively polyesters in isolation (i.e., testing the polyesters separately, not mixed together as in the polyester resin layer).  In this regard, it appears that the ranges being tested are intended to measure properties of the respectively polyesters within the polyester resin layer (see, e.g., [0084]-[0085] of the present PGPub) such that the measurements are still taken from the overall polyester resin layer but reflect the properties of the respective polyesters within the polyester resin layer, however, the claims do not reflect this, as explained above.  
It would appear remedial to recite something like “(I100)II is a maximum peak intensity observed in a range of…in X-ray diffraction of the polyester resin layer and corresponds to the degree of crystallization of the polybutylene terephthalate resin in the (100) plane” (based on [0084] of the present PGPub, with corresponding language used for the (I100)I value of the polyethylene terephthalate resin).  And similarly (based on [0085]), something like “(I011)II is a maximum peak intensity observed in a range of…in X-ray diffraction of the polyester resin layer and corresponds to the degree of crystallization of the polybutylene terephthalate resin in the (011) plane.”
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 6,458,439) in view of Namekawa et al. (U.S. 2016/0221064) in view of Nakamura et al. (U.S. 2018/0029334).
Regarding claims 1 and 3, Jung teaches a polyester resin coating for a metal sheet that includes a 10/90-90/10 mixture (overlapping the claimed ranges) of polyesters, e.g., polyethylene terephthalate isophthalate copolymer and polybutylene terephthalate homopolymer, with the coating being applied via extrusion coating to a thickness overlapping claim 3 (see abstract, col. 4, line 45 – col. 5, line 15).  The PBT resin is exemplified as having a melting point of 225 Celsius (within the claimed range for polyester II) (Columns 17-18, footnote 5 in the table), such that it would have been obvious to use this melting point because it is shown in the examples as being suitable.  
The melting point of the polyethylene terephthalate isophthalate copolymer is not disclosed.  However, Namekawa is also directed to polyester coatings for metal sheets in the same field and teaches that a suitable polyethylene terephthalate isophthalate copolymer comprises less than 25 mol% of isophthalic acid based monomers (overlapping the ratio of terephthalate and isophthalate in the present examples) and has a melting point overlapping the claimed range (see abstract, [0023]).  Thus, it would have been obvious to have used such a polyethylene terephthalate isophthalate copolymer as taught by Namekawa for the polyethylene terephthalate isophthalate copolymer already generally called for in Jung because it is shown in Namekawa to be suitable for the same intended use as desired in Jung.
No other ingredients are required in the resin coating in modified Jung.
Modified Jung does not disclose the claimed second Xray relationship, however, Nakamura is also directed to polyester coatings of metal sheets in the same field and teaches that when PBT is used (as in modified Jung) the heat history of the coating during application to the metal sheet should be controlled such that the I011/I100 peak ratio (the inverse of the second ratio as claimed), which reflects the crystallization orientation characteristics of the PBT, should be between 0.2 and 5 (overlapping the claimed range) in order to provide good formability (see abstract, [0056]-[0058]).  Thus, it would have been obvious to have provided the PBT in the polyester coating of modified Jung with the I011/I100 peak ratio property taught by Nakamura in order to impart good formability.  
Modified Jung does not disclose the claimed first Xray relationship but given that the same type and amount of polyesters are disclosed in modified Jung (i.e., the same polyethylene terephthalate isophthalate copolymer and PBT as is used in the present examples) and given that the coating heat history is controlled to achieve the same second Xray relationship as in the present application, the first Xray relationship property of the resin layer in modified Jung will also inherently match the claimed first Xray property.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (U.S. 2018/0065339)) in view of Nakamura et al. (U.S. 2018/0029334).
Regarding claims 1 and 3, Yamanaka teaches a polyester resin coating for a metal sheet that includes a 10/90-60:40 mixture (overlapping the claimed ranges) of polyesters, e.g., polyethylene terephthalate isophthalate copolymer with less than 15 mol% of isophthalate (overlapping the amount in the present examples) and polybutylene terephthalate homopolymer, with the coating being applied to a thickness overlapping claim 3 (see abstract, [0058]-[0071]).  The above polyesters are disclosed as having melting points within the claimed ranges.  
No other ingredients are required in the resin coating in Yamanaka.
Yamanaka does not disclose the claimed second Xray relationship, however, Nakamura is also directed to polyester coatings of metal sheets in the same field and teaches that when PBT is used (as in Yamanaka) the heat history of the coating during application to the metal sheet should be controlled such that the I011/I100 peak ratio (the inverse of the second ratio as claimed), which reflects the crystallization orientation characteristics of the PBT, should be between 0.2 and 5 (overlapping the claimed range) in order to provide good formability (see abstract, [0056]-[0058]).  Thus, it would have been obvious to have provided the PBT in the polyester coating of Yamanaka with the I011/I100 peak ratio property taught by Nakamura in order to impart good formability.  
Modified Yamanaka does not disclose the claimed first Xray relationship but given that the same type and amount of polyesters are disclosed in modified Yamanaka (i.e., the same polyethylene terephthalate isophthalate copolymer and PBT as is used in the present examples) and given that the coating heat history is controlled to achieve the same second Xray relationship as in the present application, the first Xray relationship property of the resin layer in modified Yamanaka will also inherently match the claimed first Xray property.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the amendment obviates the 112 rejections but the claims are still vague in terms of whether the X-ray properties are measured of the overall layer (comprising both resins) or if the X-ray properties are measured of each resin individually (see above).
Applicant argues against the Jung reference as applied to the present claims on the grounds that the Jung reference teaches heating the metal plate whereas the present specification discloses quenching the extrusion coated metal substrate.  First, although there is no citation provided by Applicant for the relevant sections of Jung they are referring to, it is assumed that Applicant is referring to the pre-heating of the metal substrate of Jung to promote adhesion during extrusion coating.  However, the present application also preheats the metal substrate prior to extrusion coating ([0120]-[0123] of the present PGPub), such that this seems to be a point of similarity instead of a difference between the two teachings.  Second, if Applicant is referring to the post-coating heating step, this is merely preferred in Jung (i.e., it is optional) (see col. 20, lines 15-25) with a cooling step taking place between the extrusion coating and the post-coating heating steps.  Third, even if the post-coating heating step was required, there is nothing in the present disclosure to indicate that preheating the metal substrate and/or quenching the coated substrate and/or heating the coated substrate affect the claimed X-ray properties (the specification mentions quenching but does not indicate it affects the X-ray properties).  Therefore, Applicant’s remarks against Jung are not persuasive.
Applicant also argues against Nakamura on the grounds that the claimed formula (2) for the X-ray property in Nakamura only applies to PBT that is used in Nakamura without PET.  However, there is still a compelling motivation from Nakamura for improving the formability of PBT, as a material in general, when used to extrusion coat metal substrates (even if combined with other resins).  Thus, it would still be obvious to provide the PBT in Jung with the improved crystallinity/formability properties as taught by Nakamura even if the PBT in Jung is mixed with PET because that would still improve the PBT material in that layer (even if the layer is not entirely made of PBT).  There is no evidence or declaration in Applicant remarks to indicate that mixing the PBT with PET in Jung would prevent the improvements disclosed by Nakamura from applying to the PBT in the mixture.  
It is further noted that the properties in formula (2) are related only to the PBT component in the overall layer.  Applicant argues that the heat history process of Nakamura (for improving formability of PBT) would not be expected to result in the properties of formula (1) as claimed (which includes properties of both PBT and PET in the formula) because Nakamura does not include PET.  However, the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and the motivation to combine Nakamura with Jung was based only on improving the properties of the PBT in the layer (i.e., formula (2)).  The claimed formula (1) was explained in the rejection as being inherently achieved based on using the same types and amounts of resins and having applied the heat history process of Nakamura to achieve the formula (2) properties for the PBT (which would inherently expose the overall layer, including PET and PBT, to the same heat history process).  There is no evidence/declaration on record to establish that some other aspect (not taught by the prior art) is responsible for the (I100)I value (corresponding to PET) in formula (I) and thus the above inherency rationale is maintained.
Applicant argues that the Yamanaka and Nakamura references are not obvious to combine because Yamanaka orients the film before laminating whereas Nakamura produces an unoriented film for lamination.  However, Nakamura only appears to teach that an acceptable film can be achieved without having to orient the film prior to lamination (i.e., orientation is not required, but it not precluded either).  Also, Yamanaka naturally forms an unoriented film prior to the orientation and lamination steps.  Therefore, there is nothing (e.g., evidence or a declaration) to indicate that Nakamura’s heat history process would affect (let alone interfere with) the subsequent orientation process in Yamanaka if the heat history process was used while forming the unoriented film in Yamanaka (prior to orientation) in order to improve the formability of PBT within the film.  Likewise, there is nothing (e.g., evidence or a declaration) to indicate that the heat history process of Nakamura would prevent and/or complicate the process in Yamanaka of achieving the Raman intensity properties via orientation (i.e., no evidence of increased amount of experimentation being required).  Also, there is nothing (e.g., evidence or a declaration) to indicate that the orientation from Yamanaka would affect the formula (2) property from Nakamura (e.g., so that it no longer overlaps the claimed range).
Applicant then makes similar comments regarding Nakamura only using PBT (not a mixture of PBT and PET) but this is not persuasive as it applied to Yamanaka for the same reasons explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787